Mr. President, it gives me
great pleasure to join preceding speakers in offering
you the Pakistan delegation's warm felicitations on
your election. We pledge to you our wholehearted
cooperation in your efforts dedicated to the success of
this historic fifty-fifth session of the General
Assembly.
I also take this opportunity to pay tribute to the
leadership of the Secretary-General, Mr. Kofi Annan.
His commitment and dynamism have reinforced the
rightful role of the United Nations in addressing the
challenges of our times.
The millennial transition is unique in the lives of
those fortunate to witness it. We are fortunate, too, that
we start this session in the glow of the Millennium
Summit. We shall be inspired in our work by the
ringing commitment of our leaders to values and
principles fundamental to the maintenance of peace and
security; by the resolve of our leaders to free peoples
from the scourge of war, on the one hand, and to free
humanity from dehumanizing poverty, on the other.
Their determination to protect the environment,
promote human rights, democracy and good
governance, and to meet the special needs of Africa,
will be our guide and mandate in our deliberations.
It will be our duty at this and future sessions of
the General Assembly, to translate the Millennium
13

Declaration into action. This is no doubt a difficult
challenge. But it is a challenge we must meet. Only
thus can we contribute to the building of a future better
than the past.
To all these ends — at once necessary as well as
noble — our leaders pledged to spare no efforts to
make the United Nations a more effective instrument of
international cooperation.
What is needed, if I may borrow an apt phrase
from the Secretary General's report, is a stronger
commitment to action — action to achieve peace, and
action to achieve development.
Each of our States can and must take action on
both fronts. But individual efforts cannot achieve
optimum results. All of us need to work with
dedication and a strong sense of commitment in a
cooperative and harmonious environment to promote
the twin objectives for a better future.
The Millennium Declaration emphasizes the
determination of world leaders to save peoples from
the scourge of war. Also the Secretary General's report
highlights peace and security as:
“a central objective of the United Nations at the
dawn of the twenty-first century, as it was when
the Organization was founded over half a century
ago”. (A/55/1, para. 29)
The problem is how to prevent war and achieve
peace. The solution is not difficult to find. What is
needed is a stronger commitment to action. Given that
commitment, crises and conflicts can be prevented and
peace can be achieved. Peace not merely possible; it is
realizable through a civilized approach to conflict
resolution based on justice and international law and
the principles of the Charter, the United Nations can
ensure effective remedial action to maintain peace and
security.
People watched with relief as the world
community joined together to prevent genocide in
Bosnia and Kosovo. With the commendable
cooperation of the Government of Indonesia and the
imaginative contribution of the Secretary-General, we
approached the situation in East Timor in a similar
way. The imaginative and diligent efforts of the
Personal Envoy of the Secretary-General, Ambassador
Jamsheed Marker, to promote the settlement in East
Timor are a matter of pride for the people of Pakistan.
These are all examples of how the United Nations and
the international community can and should act to
address conflicts by implementing its principles and
decisions.
In the Middle East, too, the peace process has
made steady, if agonizingly slow, progress. For the
gains so far made, tribute is due to the idealistic efforts
of the peacemakers and the realistic approach of the
Palestinian and Israeli leaders. The residual issues are
difficult and delicate, involving as they do principles of
law and equity on the one hand, and deep emotions on
the other. Yet we ardently hope that the peace process
will succeed soon. Final settlement of the Palestinian
question will be a crowning achievement and a
momentous contribution to peace in the Middle East.
Security Council resolutions 242 (1967), 338
(1973) and 425 (1977) are imbued with an
irreplaceable international sanctity. Their
implementation involves the prestige and credibility of
the United Nations. An end to occupation and the
reversion of holy Jerusalem to Palestinian sovereignty
will ensure reconciliation and durable peace in the
Middle East.
The Kashmir question, involving the life and
future of the people of the State, has been the root
cause of tensions in South Asia since 1947. Its
settlement is an indispensable condition for peace and
stability. The ten million people of that State will not
be denied their right to freedom. They seek nothing
more than the fulfilment of the commitments contained
in the resolutions of the Security Council. Their right
to decide their own future cannot lapse. The passage of
53 years has only compounded the tragedy of the
Kashmiri people and prolonged their travail. The long
delay has only heightened the terrible dangers inherent
in the festering dispute.
According to the All Parties Freedom
Conference, 72,000 Kashmiris have been killed since
1989. Thousands more have been tortured and maimed
or have disappeared. The massive human rights
violations in Kashmir, and the repression and brutality
perpetrated on the Kashmiri people by occupation
forces, are a grave crime of State terrorism.
In a desperate attempt to undermine and suppress
the Kashmiri Freedom Movement, the perpetrators of
repression and violence against the Kashmiri people
have tried to portray the freedom struggle as terrorism.
Such propaganda did not carry credibility in the past
and it cannot do so now. It is familiar to all those who
14

have won freedom after protracted struggles against
colonialism and foreign occupation.
Pakistan has consistently vowed to seek a
peaceful settlement of the Kashmir dispute. Two years
ago, the Security Council once again emphasized the
need to resolve the dispute, which has been the source
of tension and conflict in the region. The provisions of
Article 33 of the Charter place an obligation on
Member States to settle disputes through recourse to
negotiation, inquiry, conciliation, mediation, arbitration
or adjudication. Each and every one of these means is
acceptable to Pakistan. Faced with the intransigent
rejection of peaceful means, the Security Council has a
responsibility to act. The Charter empowers the
Security Council to do so. What is needed is a stronger
commitment to action. In its absence, mere talk of
crisis prevention and dispute resolution will lack
credibility.
Afghanistan remains trapped in a terrible tragedy.
Its protracted war of liberation in the 1980s left it
devastated. The internecine war in the 1990s has
inflicted further ravages. The economy of the country
is in shambles. Drought in southern Afghanistan this
past year has added to the misery of the people of this
ancient land.
Tied to the Afghan people by bonds of geography,
history and culture, the people of Pakistan view the
tragedy in Afghanistan with a deep sense of sympathy.
Despite economic stringency, we continue to provide
shelter to 1.5 million Afghan refugees. The interruption
of the food supply from, or via, Pakistan would further
aggravate hardship and trigger a fresh influx. That is
why Pakistan is opposed to sanctions that hurt people.
No people except the Afghan people themselves
have suffered more from the conflict and instability in
Afghanistan than the people of Pakistan. It is natural
therefore that Pakistan should support all efforts for
peace and reconciliation in Afghanistan. We were
encouraged to note a similarity of approaches by the
Foreign Ministers of the six contiguous countries, the
Russian Federation and the United States at the “Six-
plus-Two” group meeting convened on 15 September
by the Secretary-General. Pooling our resources and
influence, we should make more energetic efforts to
persuade the Afghan parties and assist the Secretary-
General of the United Nations in his efforts to promote
a broad-based Government acceptable to the Afghan
political parties and ethnic groups.
We support the Islamic Republic of Iran as it
leads a parallel effort for peace in Afghanistan on
behalf of the Organization of the Islamic Conference
(OIC). We also appreciate the efforts recently
undertaken by Turkmenistan. In our view, all these
efforts complement and reinforce each other.
In his report on the work of the Organization
(A/55/1), the Secretary-General referred to the influx
of war materiel to Afghanistan from outside. Pakistan
urges not only a ceasefire but also a ban on the supply
of military equipment to the Afghan parties and the
establishment of a monitoring mechanism for its
enforcement. We also remain cognizant of the
imperative of respect for sovereignty. The Afghan
people have a history of fierce resistance against
outside interference. Engagement with the Afghan
Government offers better hope for amelioration than
attempts to drive it into a corner and isolate it. The
United Nations has been providing humanitarian relief
in Afghanistan. Programmes aimed at rehabilitation
and reconstruction may help bring the country back
into the international mainstream sooner. That is also
the more compassionate way.
Pakistan, itself a victim of terrorism, condemns
that evil in all its forms and manifestations, whether
committed by individuals, groups or States. Our
Government has ratified nine international conventions
against terrorism and we join all international efforts to
combat this menace.
Pakistan has historically supported all proposals
and agreements aimed at the limitation, progressive
reduction and eventual elimination of weapons of mass
destruction. For over a quarter of a century we made
efforts and initiated proposals to keep our area free of
nuclear weapons. Also, Pakistan has been prepared to
support universal and non-discriminatory measures and
proposals. Pakistan voted in favour of the
Comprehensive Nuclear-Test-Ban Treaty in 1996 and
intended to sign it along with all others, especially the
designated States. The process of bringing that Treaty
into force was derailed due to events not of our own
making. Even then, Pakistan was not the first to
conduct tests in 1998. Pakistan will not be the first to
resume them. We still hope the Treaty can be brought
into force. Pakistan will not obstruct the realization of
that aim. Our Government continues efforts to build
domestic consensus in favour of signing the Treaty.
15

Meanwhile, restraint and responsibility remain
the guiding principles of our nuclear policy. Pakistan
will not enter into any nuclear arms race. Our sole aim
is to retain minimum credible deterrence. I wish to
reaffirm in this Assembly that our nuclear capability is
only meant to deter aggression against Pakistan; it
poses no threat to any country.
We support efforts aimed at the prevention of the
vertical or horizontal proliferation of nuclear weapons.
During the past year we have further strengthened
domestic regulations against export of nuclear
equipment or materials. Our power reactors are under
international safeguards.
Pakistan is prepared to cooperate in efforts to
introduce restraints on the development, production
and deployment of ballistic missiles. To be successful,
however, such efforts must be non-discriminatory.
Their aim must be stabilization of the situation.
Any use of nuclear weapons is inconceivable.
However, the Charter obliges Members to refrain from
the threat or the use of any force. The world
community should, therefore, emphasize no-first-use of
force, nuclear or conventional.
At the global level, Pakistan supports calls for the
continued observance of the Anti-Ballistic Missile
Treaty. The militarization of outer space would be a
disservice to hopes for the maintenance of existing
restraint and stability.
Pakistan will participate in negotiations on the
proposed fissile material cut-off treaty and make a
positive contribution to evolving a fair and an equitable
text that all countries can support.
In his address to the Millennium Summit, the
Chief Executive of Pakistan, General Pervez
Musharraf, stated:
“The best assurance for the consolidation of
global peace lies in the economic development
and prosperity of all regions and all peoples.
Economic progress in one region supports and
complements prosperity in the other.” (A/55/PV.4)
Development is not a zero-sum game.
Accordingly, the Millennium Declaration commits
world leaders to
“making the right to development a reality for
everyone” (resolution 55/2, para. 11) and freeing
the entire human race from want.
Globalization raised hopes, as it offered
opportunities for faster economic growth, higher living
standards and accelerated benefits from the flow of
knowledge and technology. But there have been
disappointments. Experience has shown that the
benefits of globalization have been uneven and that the
number of people living in poverty has actually
increased. Technological and information revolutions
have accentuated global inequality, and a new digital
divide has led to the marginalization of a large number
of developing countries.
Global trade regimes benefit the rich, and the
South has become poorer. Competition, standards, a
variety of non-tariff barriers, increasingly complex
trading practices, protectionism in selected sectors such
as agriculture, and restrictions on technology transfers
all militate against the interests of the developing
countries. They find it hard to secure adequate returns
for their products or to attract investment to improve
their competitiveness. As a result, economic disparities
are widening. This belies the promise of free markets
to ensure the well-being of all.
The failure of the World Trade Organization
meeting in Seattle last November and dissenting voices
heard in Washington last April make it clear that the
international economic system needs to be fixed.
Concerted global action is required for sustained
development to benefit and protect weaker economies.
The industrialized countries have a special
responsibility to adopt bold initiatives. Professions of a
desire for the eradication of poverty must first lead to
the establishment of an international economic policy
framework responsive to the needs of the developing
countries.
One important area is the debt issue. In one of the
interactive dialogues the Secretary-General proposed
that the United Nations could mediate between
creditors and debtors to address the debt problem. We
welcome this proposal. Our Chief Executive, speaking
at the same meeting, suggested that developing
indebted countries should be allowed to utilize
resources allocated to debt servicing for the
development of the social sector, especially education
and health care. Substantive debt relief through
innovative approaches will go a long way to help
developing countries ensure global harmony and
regenerate a new economic partnership between the
North and the South.
16

A holistic approach to deal with problems of
development and poverty eradication is necessary.
While we welcome the Secretary-General's initiative to
bridge the digital divide, the emphasis must remain on
addressing mass literacy, capacity-building,
infrastructure and basic health facilities. Similarly,
multilateral trade regimes should be development-
oriented. Environmental concerns about the prudent
use of natural resources must be pursued
simultaneously with emphasis on sustained economic
growth in the South.
The High-level International Intergovernmental
Event on Financing for Development, which will be
held next year, must involve the world's finance, trade
and development organizations in discussing the issues
comprehensively. The conference should promote good
governance at the international level. It must address
how we can manage globalization appropriately so that
its benefits reach everyone, ensuring universal
prosperity.
The upsurge of democracy in the past decade has
been a good omen for the start of the new millennium.
This salutary trend can only be sustained through
equitable economic development. Unless the
developing nations are able to have a fair share in
rising levels of global prosperity, the advocacy of
democratic values and human and social standards will
remain hollow.
In Pakistan we are addressing the challenges of
both economic revival and institutional reforms that
emphasize accountability, good governance and the
devolution of power to grass-roots levels political
institutions. In this endeavour, the Government is
banking on the support and enthusiasm of our people.
We believe that democracy is, first and foremost,
empowerment of the people, based on strong
institutions.
The world community is well aware of the
ravages inflicted on fragile economies of developing
countries and their poor people as a result of corruption
and the transfer of illegal funds to safe havens abroad.
They are often the worst victims of such malpractice
due to socio-economic forces within and banking
practices outside their countries.
The welfare of humanity in developing countries
demands international cooperation for the prevention
of corruption. Such cooperation was urged in
resolutions 53/176 of 15 December 1998 and 54/205 of
22 December 1999. The South Summit, held in Havana
in April 2000, also requested remedial action.
Transfers of illicit funds from developing
countries will not make the rich countries much richer,
but they will make the poor countries poorer. It is a
paradox that some rich countries have such lax laws
that they provide safe havens and encourage private
banks to launder illicit funds looted by corrupt persons
from poor countries by facilitating the establishment of
secret accounts. That is tantamount to the
encouragement of plunder, indeed, of financial
terrorism.
The nexus between corruption and the failure of
democracy was recognized also in the Final
Declaration issued by the meeting of the Community of
Democracies in Warsaw, held from 25 to 27 June 2000.
It emphasized the need to combat corruption, which
corrodes democracy. We need, therefore, to take
effective action. We propose that the General Assembly
should proclaim a policy of zero tolerance of all types
of corruption and urge a ban on the laundering of illicit
funds.
The United Nations has emerged as the only
forum with the universal recognition and authority to
address the entire spectrum of issues relating to human
aspirations for peace, justice and development. To meet
these growing expectations, this world body must be
strengthened. Its role must be reinforced in order to
ensure a better future for the world.
We support the call for enhancing the capacity of
the United Nations in the areas of conflict prevention
and peacekeeping. In this regard, we commend
Mr. Brahimi and members of the high-level Panel for
their extensive report. As an important participant in
United Nations peace-keeping operations, we in
Pakistan look forward to discussions on the useful
ideas and concepts that have been presented in the
report to enable the United Nations to respond more
effectively to existing and incipient conflicts and
threats to international peace and security.
No other aspect of reform of the United Nations
merits as close attention as the need to make the
Security Council more democratic, transparent and
accountable. Periodic elections of a larger number of
members will make the Security Council not only more
representative but also more responsive to the
aspirations of the world community. That will enhance
the capacity of this vital organ to contribute to the
17

maintenance of international peace and security and to
the realization of the purposes of the Organization.
That objective will not be achieved by the creation of
new centres of privilege which detract from the
cardinal principle of the sovereign equality of States.
For the same reason, the decision-making process
needs to be made more democratic.
For the Security Council to command universal
respect, its reform should have the general agreement
of the membership. Nothing should be done in haste or
in a manner that divides the membership or impairs the
authority and prestige of the Council.
In this increasingly interactive world, we share
with other nations the desire for a peaceful
environment and mutually beneficial cooperation, and
we see a pivotal role for the United Nations. The
universality of the United Nations gives it a stature and
legitimacy that is unprecedented in history. The
Organization should begin the twenty-first century by
demonstrating a clear commitment to addressing and
resolving the key development and security challenges
facing our peoples. It must be enabled to apply its
immutable principles and its decisions consistently and
forcefully to ensure durable peace, sustained economic
progress and a better future for all humanity.




